Citation Nr: 0943962	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skin rash of the 
buttocks.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1954 to November 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2008, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's skin rash of the buttocks is causally related 
to his active duty service.  


CONCLUSION OF LAW

Skin rash of the buttocks was incurred in active duty 
service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  
38 C.F.R. § 3.303(b).  Subsequent manifestations, however 
remote, of a chronic disease, shown as such in service, are 
service connected unless clearly attributable to intercurrent 
causes.  Id.

The August 1952 entrance examination record documents normal 
clinical findings for the skin and the anus and rectum and no 
history of a skin rash affecting the buttocks.  July 1955 
service treatment records reflect findings of a diffuse 
erethematous rash over the buttocks, which, after a 
dermatology consultation, was diagnosed as irritation from 
sweating.  An August 1955 service treatment record documents 
that the Veteran continued to have a rash on his buttocks.  
Another dermatology consultation was conducted, after which 
the Veteran was assessed with tinea of the buttocks and 
provided ointment.  Subsequent medical records do not 
document any additional complaints or findings pertaining to 
the rash, and a November 1956 examination record reflects 
normal clinical findings for the skin and the anus and rectum 
and no history of skin rash.  

VA examination records dating in February 1957, February 
1970, and May 2004 reflect no histories or findings 
pertaining to a skin rash on the buttocks, and the February 
1957 VA examination record reflects a negative finding as to 
any skin irritation in the anal/rectal region.  

In September and October 2006, the Veteran submitted 
statements in which he reported that he had had a rash on his 
buttocks since service.  The Veteran later clarified that the 
rash had recurred annually, predominantly during the summer.  

A July 2006 VA treatment record reveals a finding that the 
Veteran had recurrent rash, for which he used ketoconazole.  

A January 2007 VA examination record reflects the examiner's 
notation that the Veteran had "recently" developed a rash 
to the right buttock region, which the Veteran believed might 
be related to onychomycosis of the right digits.  After 
examination, Examination revealed a rash representative of a 
fungal condition to the right buttock.  The examiner noted 
that it looked like the Veteran had developed a fungal rash 
on the right buttock, for which the Veteran was using 
ketoconazole cream and loperamide.  The examiner reported 
that he did not believe the skin rash was related to the 
onychomycosis on the right hand.  

An October 2007 VA examination record reflects the Veteran's 
history of intermittent skin rash on his buttock since 
service.  The Veteran reported that the rash was "red and 
erythematous with significant itching" and that it flared up 
in the summer and remained dormant in the winter.  The 
Veteran also reported that he used hydrocortisone cream for 
the rash.  The examiner, who also conducted the January 2007 
examination, noted that the Veteran had mentioned a buttock 
rash during the previous examination.  The examiner also 
noted that at the time of the previous examination, the 
Veteran had not provided a date of onset for the rash.  
Examination revealed that the buttock had a large annular 
erythematous rash to the left gluteal region with a small 
degree of similar rash on the left gluteal region.  The 
examiner diagnosed the Veteran with buttock rash, bilateral, 
suggesting fungal appearance.  The examiner noted that the 
Veteran had not used corticosteroid or immunosuppressive 
drugs or light or electron beam therapy for the rash, and 
although the Veteran used hydrocortisone, the examiner noted 
that no prescriptions had been provided within the previous 
12 months.  The examiner noted that the Veteran reported that 
the rash had been a constant (though "waxing and waning") 
problem since its onset in 1955 but he found that the 
"information in the [claims file did] not suggest that the 
rash was present with any certainty during the military 
service".  

After review of the evidence, the Board finds that service 
connection is warranted for a skin rash based on evidence 
that the condition onset during service.  The evidence of 
record clearly indicates that the Veteran is currently 
diagnosed with a skin rash on the buttocks and that he was 
initially diagnosed with a skin rash on the buttock during 
active service.  The Board acknowledges that the service 
treatment records do not explicitly document the existence of 
a chronic rash.  The Board takes administrative notice, 
however, of the fact that the nature of many skin disorders 
is that they have periods of flare-ups followed by dormant 
periods.  The Veteran is competent to report the recurrence 
of the same rash on the buttocks since service, and the Board 
had no reason to doubt his credibility as to a history of a 
skin rash of the buttocks, off and on, since service.  The 
Veteran's statements in this regard show a continuity of 
pertinent symptomatology to link his skin rash of the 
buttocks to his active duty service.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the 
layperson may be competent to identify the condition where 
the condition is simple).  Thus, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection is warranted for skin rash of the buttocks.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in September 2007, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.


ORDER

Service connection for skin rash of the buttocks is 
warranted.  The appeal is granted.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


